IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-10163
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

GREGORY BRUCE RALSTON,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:99-CR-232-A
                       --------------------
                         October 19, 2000
Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appointed counsel for Gregory Bruce Ralston has filed a

motion to withdraw and a brief as required by Anders v.

California, 386 U.S. 738, 744 (1967).   Ralston has responded,

asserting that counsel has been ineffective and seeking the

appointment of substitute counsel.   His ineffective-assistance

claims will not be considered in this direct appeal.    See United

States v. Gibson, 55 F.3d 173, 179 (5th Cir. 1995); United States

v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-10163
                                - 2 -

      Our independent review of counsel’s brief and the record

discloses no nonfrivolous issue.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.   Ralston’s motion for the appointment of substitute

counsel is DENIED.